Napton, J.,

delivmdthe opinion of the Court.

This was a scire facias on a recognizance entered into by the plaintiffs in error to John B. & Péter G. Camden & Co. The scire facias recited the original judgment, the recognizance, and the judgment of the Supreme Court on the appeal. The writ was served upon all the defendants; and at the return term thereof, the plaintiffs below asked leave to amend the record of the original judgment and recognizance, by inserting in the first line of said judgment the words, “John B. Camden and Peter G. Camden,” instead of “ J. B. and M. Camden and in the sixth line of said judgment, the word “ defendants” instead of “ defendantand the same in the tenth line. The plaintiffs also moved to amend the recognizance, by inserting the words “ John B. Camden and Peter G. Camden,” instead of “ John B. and P. Camden and Co.,” which amendments were made accordingly. The defendants pleaded nul tiel record, and on this issue the plaintiffs read in evidence a copy of the record of the Supreme Court, affirming the judgment of the Carroll Circuit Court, to the'reading of which the defendants objected; but the court allowed the same to be read, and the defendants excepted, and saved their *504exceptions. The plaintiffs also read the original judgment and recognizance taken in said Carroll Circuit Court, with the amendments thereto, to which objections were made and overruled, and the opinion of the court excepted to.
The verdict was for the plaintiffs below, and the defendants moved for a new trial, and in arrest of judgment. These motions were overruled, and the cause is brought here by writ of error.
The errors assigned are, that the court below improperly allowed the record of the original judgment, and the amendments thereto, to be given in evidence. That the court also erred in permitting the amended recognizance to be given in evidence ; and that it was also error to allow the record of the judgment of this court in evidence. The two first are objected to as inadmissible, because the amendments were improperly allowed; and the copy of the record of the Supreme Court is objected to, because it was not a full transcript of all the proceedings of said court in that cause, but a copy of the judgment only.
In relation to the two first errors, we observe, that the amended records given in evidence are not objected to because of any variance from the records set out in the scire facias, but because the amendments were improperly allowed. If the plaintiffs in error wished to have the opinion of this Court in relation to the propriety of the amendments, they should have objected to them at the time they were made. The bill of objections should have preserved this fact, and also the entire record of the proceedings on which the original judgment was founded, in order that we might examine whether such amendments were legally made. The amendments seem to consist entirely of a change of the names of the parties: whether such mistakes would be clerical, and therefore within the powers conferred by our statute (Rev. Code, 1835, p. 468, 469), or whether they affected the right of the parties, and therefore not amendable after the term, could only be seen by an inspection of the entire.record. The point is not saved.
The same may be said in relation to the sufficiency of the record of the judgment of this Court. The record of this judgment eorresponds with the one declared on, and it was clearly sufficient on the plea of nul tiel record. If the scire facias was defective in not setting forth all the proceedings' of the said court previous to the judgment, the defendants should have demurred : the' defect certainly is not such an one as can be taken advantage of on writ of error.
Judgment affirmed.